Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 04, 2021

The Court of Appeals hereby passes the following order:

A21D0343. TONY D. THOMPSON v. STATE BOARD OF PARDONS AND
    PAROLES et al.

      On March 18, 2021, the trial court entered an order: (i) denying prison inmate
Tony Thompson’s request to proceed in forma pauperis in a civil action against the
State Board of Pardons and Paroles and its members and (ii) dismissing Thompson’s
complaint without prejudice. On May 14, 2021, Thompson filed an application for
discretionary review, seeking to appeal the March 18 order.1 We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga. App.
734, 734 (380 SE2d 57) (1989). Thompson’s application was untimely filed 57 days



      1
        Under OCGA § 42-12-8, an appeal of a civil action filed by a prisoner “shall
be as provided in Code Section 5-6-35.” And under OCGA § 5-6-35, the party
wishing to appeal must file an application for discretionary review in the appropriate
appellate court.
      Although Thompson initially attempted to file this application earlier, this
Court rejected that submission because he failed to include a certificate of service.
See Court of Appeals Rules 4 (a), 6. And while Thompson’s application suggests that
he also may be seeking to appeal the trial court’s denial of his motion for
reconsideration, he has not included any such trial court order with his application
materials. See Court of Appeals Rule 31 (c).
after entry of the order he seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/04/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.